PER CURIAM.
The appellant, Finlayson, complains of the order of the court below, approving the claims of M». T. Barrows, D. J. Gilbert, and George C. Bishop against the bankrupt estate of the Jefferson County Sumatra Tobacco Company. The report of the special master, confirmed by the court, concludes as follows;
“I again find, therefore, from the evidence and proofs in this case, that, the claim of M. T. Barrows against the estate of the said Jefferson County Sumatra, Tobacco Company, bankrupt, is a just claim for $11,664.44, and is hereby allowed as a common claim to the executors of said M. T. Barrows, deceased ; that the claim of D. H. Gilbert is agaiu allowed herein for the sum of $1,158.67, as a common claim; that the claim of Geo. C. Bishop is again allowed for the sum of $463.46 as a common claim; and, further, I find that each and all of said claims are for money advanced to said Jefferson County Sumatra Tobacco Company, bankrupt, herein, as a loan of said money by each, respectively, to the said Tobacco Company, to be returned with interest at 8 per cent, per annum, which interest is computed in the said amounts above set forth; and I further find that said claims, proven and allowed as aforesaid, should be paid pro rata out of the assets of said bankrupt estate.”
The appellant insists that the money advanced by Barrows, Gilbert, and Bishop was not a loan of money to be repaid by the bankrupt company, but that it was merely a voluntary assessment upon the stock held by them for the purpose of relieving the company of financial embarrassment.
Although the testimony taken by the master was conflicting, there was positive and direct evidence to the fact that the money advanced by Barrows and others was a loan made to the bankrupt, to be repaid with interest. In these circumstances, the general rule is that the findings of fact, dependent upon conflicting testimony, by a judge, master, or referee, who sees and hears the witnesses testify, have every reasonable presumption in their favor, and should not be set aside or modified, unless it clearly appears that there was error or mistake on his part. Southern Pine Co. v. Savannah Trust Co., 141 Fed. 805, 73 *938C. C. A. 60, citing numerous authorities. We see no reason for departing from this salutary rule in the present case.
The order of the trial court should be, and it is hereby, affirmed.